DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2011/0108667 A1) in view of Sirovskiy et al. (US 2012/0261847 A1).
Regarding claim 18, Keller discloses a method of controlling a hot drape former (title/abstract; FIG. 1D-F), the method comprising: 
positioning a rubber diaphragm 142/144 capable of converting the radiant heat from elements 170 to heat the panel 100, equated with the claimed pyrometer control medium and bladder, the rubber diaphragm between the formable material panel 100 and pyrometers (¶¶ 24, 27-28);
measuring a temperature of diaphragms 142/144 with the pyrometers (¶ 28); and
predicting a temperature of the formable material based on the temperature of the pyrometer control medium (¶ 28+).
Keller does not appear to expressly disclose plural pyrometers.
However, Sirovskiy discloses a similar hot drape method (title/abstract, FIG. 1) comprising: plural pyrometers 24i corresponding to plural heat sources 22i (FIG. 2A-4B, ¶¶ 44+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Keller to include the plural pyrometers of Sirovskiy, in order to provide greater control over the heating process with a known configuration (Sirovskiy ¶¶ 3-7).
Regarding claim 21, Sirovskiy further discloses the plurality of heat sources are divided into zones; each one of the plurality of pyrometers corresponds to one of the zones; and the controller is configured to turn each zone on and off based on feedback from a corresponding one of the plurality of pyrometers (FIG. 2A-4B, ¶¶ 44+).
Regarding claim 22, Sirovskiy suggests turning heat sources on or off is based on temperature feedback from more than one pyrometer of the plurality of pyrometers corresponding with the zone (FIG. 2B; ¶ 54).
Regarding claim 23, Sirovskiy suggests individually controlling the one or more heat sources associated with one of the zones relative to the one or more heat sources associated with another of the zones (title/abstract; ¶ 45).
Regarding claim 24, Sirovskiy suggests adjusting a quantity of the heat sources forming at least one of the zones based on a size or shape of the formable material (¶¶ 46, 81).
Allowable Subject Matter
Claims 19-20, 25-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the closest prior art fails to discloses the claimed details of the pyrometer control medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742